OSCN Found Document:PRESCOTT v. OKLAHOMA CAPITOL PRESERVATION COMMISSION

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






PRESCOTT v. OKLAHOMA CAPITOL PRESERVATION COMMISSION2015 OK 54Case Number: 113332Decided: 07/27/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 54, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL 
RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


DR. BRUCE PRESCOTT, JAMES HUFF, and 
CHERYL FRANKLIN, Plaintiffs/Appellants,DONALD CHABOT, 
Plaintiff,v.OKLAHOMA CAPITOL PRESERVATION COMMISSION, 
Defendant/Appellee.
ORDER DENYING REHEARING
¶1 The Oklahoma Capitol Preservation Commission 
(Commission) filed for rehearing from this Court's opinion filed on June 30, 
2015. "Generally, rehearing is granted: (1) to correct an error or omission; (2) 
to address an unresolved jurisdictional issue; or (3) to clarify the 
opinion." Tomahawk Res., Inc. v. Craven, 2005 OK
82, supp. opinion on reh'g, ¶ 1 
(internal citations omitted). We carefully consider the arguments of the 
Commission and find no merit warranting a grant of rehearing. The petition for 
rehearing of Appellee, Oklahoma Capitol Preservation Commission, is denied. 

DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 
27th day of July 2015. 
/S/CHIEF JUSTICE
Concur: Reif, C.J. (by separate writing), and Kauger, 
Watt, Winchester, Edmondson (by separate writing), Taylor (by separate writing 
with whom Gurich, J. joins), and Gurich (by separate writing), J.J.
Dissent: Combs, V.C.J. (by separate writing), and 
Colbert, J. 



REIF, C.J., concurring specially to the denial of 
rehearing, 
¶1 For the most part, I concur to the denial of 
Appellee's petition for rehearing. Several reasons support such 
action.
¶2 First, the per curiam opinion contains no 
misstatement of fact or law. Furthermore, the per curiam opinion sets forth 
settled law that is dispositive of the issue presented and correctly applies 
such law in deciding the issue. More particularly, the per curiam opinion 
properly seeks the intent of Article 2, Section 5 in its text and the plain 
meaning of its language. Because this intrinsic analysis revealed no ambiguity, 
resort to extrinsic aids is improper and unnecessary. 
¶3 As this Court has recently observed, "Absent an 
ambiguity, the intent of the framers and electorate is settled by the language 
of the provision itself and courts are not at liberty to search for its meaning 
beyond the provision." Fent v. Fallin, 2014 OK
105, ¶ 10, 345 P.3d 1113, 1116. The reason 
for this rule is simple: "Constitutional provisions are not made for parsing by 
lawyers, but for the instruction of the people and the representatives of 
government, so that they may read and understand their rights and duties." 
Id., ¶ 12, 345 P.3d at 1117.
¶4 Interestingly, the Legislature has likewise shown 
that it considers the language in Article 2, Section 5, to provide clear and 
unambiguous instruction for public officials. In 1981, the Legislature enacted 
53 
O.S. § 20.10, now 53 O.S.2011, § 
1.18. This statute governs the expenditure of 
funds by the Oklahoma Historical Society and provides, in pertinent part, that 
"Funds shall not be applied, donated or used directly or indirectly for the use, 
benefit or support of any sect, church, denomination or system of religion, or 
for the use, benefit or support of any priest, preacher, minister, or other 
religious teacher or dignitary, or sectarian institution as such." This 
statutory language is virtually identical to the text of Article 2, Section 5. 

¶5 Finally, the narrow scope of the per curiam 
opinion is also consistent with the principle of judicial restraint. This 
principle dictates that if resolution of an issue effectively disposes of a 
case, a court should resolve the case on that basis without reaching any other 
issues that might be presented. Manning v. Upjohn Co., 862 F.2d 545, 547 
(5th Cir. 1984). 
¶6 Even though these considerations support the 
denial of rehearing, I would grant rehearing for the limited purpose of 
addressing the case of Meyer v. Oklahoma City, 1972 OK 46, 496 P.2d
789. Although clearly distinguishable from 
the case at hand, the Meyer case nonetheless provides helpful guidance in 
deciding whether a particular use of public property is for the benefit of a 
system of religion. 
¶7 In Meyer, the taxpayer-plaintiff sought 
removal of a 50' Latin Cross from City property located at the Oklahoma City 
Fair Grounds. This Court affirmed the trial court's dismissal of the taxpayer's 
petition, observing: "The alleged commercial setting in which the cross now 
stands . . . obscures whatever suggestions may emanate from its silent form 
[and] vitiate[s] any use, benefit or support for any sect, church, denomination, 
system of religion or sectarian institution as such." Id., ¶ 11, 496 P.2d 
at 792-3.
¶8 This conclusion was grounded on two factors. 
First, this Court noted that "The cross is in a distinctly secular environment 
in the midst of persons in pursuit of distinctly secular entertainment." 
Id., 496 P.2d at 792. Secondly, this Court stressed that the cross did 
not "display, articulate or portray . . . any ideas that are alleged to pertain 
to any of the sectarian institutions or systems named in Article 2, § 5." 
Id.
¶9 The circumstances of the case at hand fail this 
test. First, the State Capitol, unlike the Oklahoma City Fair Grounds, is 
not a "commercial setting" nor "a distinctly secular environment" where persons 
are seeking "distinctively secular entertainment." The State Capitol is the Seat 
of State Government where the business of the people is debated and transacted. 

¶10 Secondly, the Ten Commandments monument at issue 
in this case is nothing like the plain simple cross whose "symbolic message" was 
said to be "evanescent" or fleeting within the "commercial setting" of the fair 
grounds. The Ten Commandments monument in this case does explicitly 
"display" and "articulate" ideas that directly pertain to the Judeo-Christian 
system of religion.
¶11 The text of the Ten Commandments displayed on the 
monument is an edited version of the text of the Ten Commandments appearing in 
the King James Version of the Bible. Exodus 20:1-17 and Deuteronomy 5:6-21 
(Authorized King James Version, Thomas Nelson Inc., 1999). While four of the 
commandments displayed on the monument do have counterparts in Oklahoma 
statutory law (proscriptions against killing, stealing, adultery and bearing 
false witness), these commandments are subsumed in a distinctly religious 
context that obscures whatever historical suggestions may emanate from them. 

¶12 The text of the Ten Commandments displayed 
on the monument begins with the declaration "I AM the LORD thy GOD." This 
declaration is followed by four directions for the worship of God. In addition, 
the "historical" commandments are immediately preceded by a divine promise of 
long life for honoring one's parents. They are immediately followed by divinely 
ordained proscriptions against coveting things belonging to one's neighbor; a 
matter of conscience, not general social order. This dominance of the explicit 
religious message renders the monument "operative in an effective way" for the 
benefit of the of the Judeo-Christian system of religion. Meyer, ¶ 11,
496 P.2d at 792. As such, the monument's display on public property is properly 
enjoined. Id.



Edmondson, J., Concurring in denial of 
rehearing.
¶1 The Attorney General's historical argument is 
incorrect. The origin of Okla. Const. Art. 2 § 5 is with Thomas Jefferson and 
the example set by the People of Virginia and not the 1876 Blaine Amendment. See 
Connell v. Gray, 1912 OK 607, 127 P.
417, 420, where the Court discussed the 
connection between Art. 2 § 5 and a 1786 Virginia statute. See also R. L. 
Williams, The Constitution of Oklahoma and Enabling Act: Annotated with 
References to the Constitution, Statutes and Decisions, 1941, 2d ed., Art. 2 
§ 5, citing in the annotation the opinion Pfeiffer v. Board of Education of 
the City of Detroit, 118 Mich. 560, 77 N.W. 250, 251-252 (1898) and its 
explanation of an 1835 provision of that state's constitution which was in turn 
based upon the Virginia Constitution of 1830.
¶2 Further, unlike the one at hand a monument on 
public property communicating religious speech must also be capable of being 
reasonably construed to communicate a secular or nonreligious meaning as 
determined by its language and the setting it is placed. Compare
McCreary County v. American Civil Liberties Union of Ky., 545 U.S. 844, 125 S. Ct. 2722, 162 L. Ed. 2d 729 (2005) (under contextual 
facts, Ten Commandments monument must be removed) with Van Orden v. 
Perry, 545 U.S.
677, 125 S. Ct. 2854, 162 L. Ed. 2d 607 
(2005) (under contextual facts, the Ten Commandments monument may stay). 
Cf. Meyer v. City of Oklahoma City, 1972 OK 45, 
496 P.2d 789, 792 (no violation, considering the "silent" and "evanescent" 
(ephemeral, vanishing, transitory) nature of the fairgrounds cross). 
¶3 Federal law is similar by allowing monuments with 
religious speech when the monument also portrays a secular meaning. The United 
States Court of Appeals for the Tenth Circuit has recognized that "The Ten 
Commandments have a secular significance that government may acknowledge . . . 
[and] we are unwilling to presume that the text of the Ten Commandments here 
could not be constitutionally integrated into a governmental display that 
highlights its secular significance." Green v. Haskell County Bard of 
Commissioners, 568 F.3d 784, 798 (10th Cir. 2009), cert. denied sub 
nom, Haskell County Bd. of Com'rs v. Green, 
559 U.S.
970, 130 S. Ct. 1687, 
176 L. Ed. 2d 180 (2010).
¶4 We have no embracing historical and secular context here. 
This isolated monument stating religious principles with religious symbols, 
without any other statements of secular historical relevance, and no proximate 
presentation with a common secular theme, compels my conclusion that it violates 
the Oklahoma Constitution, Article 2 § 5.
¶5 I concur in the denial of the petition for 
rehearing.



Taylor, J., with whom Gurich, 
J. joins, concurring in the denial of the petition for rehearing:
¶1 I concur in the Court's order denying rehearing. I write 
separately to address issues raised in the Oklahoma Capitol Preservation 
Commission's petition for rehearing, filed by the Oklahoma Attorney General, and 
issues which were not directly confronted in this Court's opinion. The 
Commission urges that (1) this Court's jurisprudence permits items which benefit 
a system of religion to be placed on state property, (2) an analysis of the U.S. 
Constitution's Establishment Clause is relevant here and should be considered in 
this case, and (3) the Ten Commandments have historical, legal, and secular 
significance which override any religious benefit. Finally, the Commission has 
concern about the effect of this Court's decision on artworks housed in the 
State Capitol and on its grounds. I find nothing in the Commission's petition 
that convinces me that this Court should grant rehearing.
I. Oklahoma's Jurisprudence
¶2 As to the first of the Commission's arguments, this 
Court's jurisprudence is based first and foremost on the United States and 
Oklahoma constitutions. Okla. Const. art. I, § 1. The objective of construing 
the Oklahoma Constitution is to give effect to the framers' intent, as well as 
the people adopting it. Shaw v. Grumbine, 1929 OK 116, ¶ 30, 
278 P. 311, 315 (quoting Lake Cnty. v. Rollins, 
130 U.S. 662 (1889)). When a challenge is limited to the Oklahoma 
Constitution, we look first to its language, which if unambiguous, binds this 
Court; and we "are not at liberty to search for its meaning beyond the 
instrument." Id. ¶ 0, 278 P. at 
311 (Syllabus by the Court No. 5); 
Gurney v. Ferguson, 1941 OK 397, ¶ 12, 
122 P.2d 1002, 1004 (quoting Judd v. Bd. of Educ., 15 N.E.2d 576, 584 (N.Y. 
1938) (We cannot "'circumvent [the constitution] because of private notions of 
justice or because of personal inclinations.'")).1
¶3 Article II, Section 5 of the Oklahoma Constitution, titled "Public money 
or property-Use for sectarian purposes," states:


No public money or property shall ever be appropriated, applied, donated, or 
used, directly or indirectly, for the use, benefit, or support of any sect, 
church, denomination, or system of religion, or for the use, benefit, or support 
of any priest, preacher, minister, or other religious teacher or dignitary, or 
sectarian institution as such.
Because Article II, Section 5 is unambiguous as discussed in this Court's 
opinion, it was not error for this Court to rely solely on the Oklahoma 
Constitution as the basis for its decision. This provision unequivocally bars 
the state from allowing its property to be used for a religious benefit. Okla. 
Const. art. II, § 5. Article II, Section 5 is a clear limitation on state 
government spending and use of public property. It is a limitation on the 
state's reach into its citizens' private lives.
¶4 Although we need not search for extraneous support for our construction of 
Article II, Section 5's meaning, it is reassuring that this Court's construction 
is consistent with the framers' intent. Albert H. Ellis, the Second Vice 
President of the Constitutional Convention, explained that Article II, Section 5 
was intended to be "one of the safest of our safeguards." Albert H. Ellis, A 
History of the Constitutional Convention of the State of Oklahoma 134 
(1923). Mr. Ellis clarified that the Convention wrote Article II, Section 5 
"knowing the history of the union of Church and State in Europe and in New 
England in Colonial days," and utilized the lessons learned in those situations. 
Id. 
¶5 Mr. Ellis further explained that Article II, Section 5 


not only guards the citizens right to be free from taxation for the support 
of the church, but protects the rights of all denominations, however few the 
number of their respective adherents, by with-holding any incentive that might 
prompt any ecclesiastical body to participate in political struggles and by 
reason of their numbers exert an undue influence and become beneficiaries at the 
expense of the public and a menace to weaker denominations and ultimately 
destructive of rel[i]gious liberty.
Id. It is also important to note that in his very complete discussion of 
Article II, Section 5, Mr. Ellis never mentions the Blaine Amendment.
¶6 The Oklahoma Constitutional Convention members started their proceedings 
with a prayer and the invocation of God's guidance and prefaced the Oklahoma 
Constitution by invoking God's guidance, all this showing that they were 
religious men who believed in God. Okla. Const. pmbl. However, they were also 
men who advocated for the toleration of all religious beliefs and complete 
separation of church and state by going further than the federal constitution. 
Closely following the preamble is Article I, Section 2 of the Oklahoma 
Constitution, which is entitled "Religious liberty-Polygamous or plural 
marriages." Section 2 secures "[p]erfect toleration of religious sentiment" and 
provides "no inhabitant of the State shall ever be molested in person or 
property on account of his or her mode of religious worship . . . ." Okla. 
Const. Art. I, § 2. Then only three sections later, the Constitutional 
Convention provided for public schools "free from sectarian control." Okla. 
Const. art. I, § 5. Seven sections later, they prohibited the use of state 
property, directly or indirectly, for the use, benefit, or support of religious 
group. Okla. Const. art. II, § 5. While the constitutional framers may have been 
men of faith, they recognized the necessity of a complete separation of church 
and state and sought to prevent the ills that would befall a state if they 
failed to provide for this complete separation in the Oklahoma Constitution.2
¶7 Applying Article II, Section 5, there is no question that the monument is 
on state property. The Appellee set it on the plaza directly north of the 
Oklahoma Capitol, which is part of the state capitol complex. The monument 
proclaims: " I AM the LORD thy God. Thou shalt have no other gods before me." 
See Appendix. The first part of the Ten Commandments concerns the 
religious duties of believers: worshipping the Lord God alone, avoiding graven 
images, not using the Lord's name in vain, and observing the Sabbath Day." 
Stone v. Graham, 449 U.S. 39, 41 (1980). Many Christians and Jews believe these to be the direct 
words of God. ACLU of Ky. v. McCreary Cnty., 96 F.SupP.2d 679, 686 
(E.D. Ky. 2000). The Ten Commandments are inseparable from religion, which has 
always been their primary purpose. The placement of the Ten Commandments 
monument on state property benefits the Judeo-Christian system of religion. The 
monument's placement on state property, proclaiming bedrock principles of the 
Judeo-Christian religious system, supports and benefits a system of religion in 
violation of Article II, Section 5; it must be removed. 
¶8 The Commission's petition for rehearing, filed on behalf of the defendant, 
argues that this Court ignored the teachings of Meyer v. Oklahoma City, 
1972 OK 45, 496 P.2d 789; Town of Pryor v. Williamson, 1959 OK 207, 347 P.2d 204; Murrow Indian Orphans Home v. 
Childers, 1946 OK 187, 171 P.2d 600; and Connell v. Gray, 1912 OK 607, 127 P. 417. However, none of these cases change 
Article II, Section 5's plain language or our construction of it. 
¶9 This Court first addressed Section 5 in Connell v. Gray, 
1912 OK 607, 127 P. 417. A college student was denied admission into a public university because 
she refused to pay a five-dollar term fee, half of which was put in trust to 
cover broken equipment and the other half going to, among other things, support 
of student-sectarian organizations like the Young Men's Christian Association 
(YMCA) and the Young Women's Christian Association (YWCA). Id. ¶ 1,
127 P. at 
417. The Court 
held that it is impermissible for the legislature or a state-run organization to 
fund or require payment for the YMCA and the YWCA because they promulgate 
sectarian principles. Id. Just as Article II, Section 5 bans the state 
from forcing its citizens to fund a religious organization, it bars the state 
from subjecting its citizens to an assault of religion in which they do not 
adhere.
¶10 Although the Commission ignores this Court's decision in Gurney v. 
Furguson, 1941 OK 397, 122 P.2d 1002, the next in this line of cases, any survey of our jurisprudence on the 
issue before us requires its consideration. The Court ruled legislation 
unconstitutional which compelled school district officials to use public school 
buses to pick up and transport students who attended private or parochial 
schools. Id. ¶ 16, 122 P.2d at 1005. The Court concluded that the legislation authorized the use of public 
school funds to support sectarian schools. Id. ¶ 9, 122 P.2d at 1004. The 
Court ruled that any "legislative enactment which has the effect of authorizing 
or requiring the use of public property or the expenditure of public school 
funds in transporting pupils of a sectarian school to and from such school is 
violative of section 5, article 2 of the Constitution of Oklahoma." Id. ¶ 
0, 122 P.2d at 
1002 (Syllabus by 
the Court No. 3). 
¶11 In Murrow Indian Orphans Home v. Childers, 1946 OK 187, 171 P.2d 600, this Court again analyzed Article 
II, Section 5. A Baptist-affiliated home for Native American orphans contracted 
with the state to provide care to children in exchange for payment. Id. ¶ 
2, 171 P.2d at 601. The Court analyzed this issue by contrasting the public 
money paid to the organization affiliated with a sectarian institution against 
the consideration the state received by the organization housing Native American 
orphans. Id. ¶ 5, 171 P.2d at 603. The Court ruled that the state 
received sufficient consideration in exchange for the public money given to the 
organization and that the state was not using public money "for the use, 
benefit, or support of any sect, church, denomination, or system of religion." 
Id. ¶ 10, 171 P.2d at 603. 
¶12 Childers has no application here. First, it is in a line of cases 
dealing with the expenditure of money to a sectarian organization. Second, there 
is not even a hint in this case that Oklahoma received any benefit for allowing 
the use of state property for this monument.
¶13 The Commission's reliance on State ex rel. Town of Pryor v. 
Williamson, 1959 OK 207, 347 P.2d 204, is misplaced. This Court was confronted with the issue of whether 
Article II, Section 5 barred the use of public funds for the construction of a 
non-sectarian, non-denominational chapel built at a state-owned orphans home. As 
the plaintiffs point out in their response to the petition to rehearing, 
Pryor is distinguishable because the chapel was eliminating a barrier to 
the exercise of religion.
¶14 In Meyer v. Oklahoma City, 1972 OK 45, 496 P.2d 789, a taxpayer challenged a fifty-foot 
high Latin cross, which had been erected at the state fairgrounds on public 
property but paid for with private money. The City of Oklahoma City paid to 
landscape the property and for lighting the cross. Id. ¶ 1, 496 P.2d at 
790. The Court noted that Article II, Section 5 was "designed to prevent 
sectarian bodies from making raids upon the public treasury or from subjecting 
public property to unauthorized sectarian uses." Id. ¶ 6, 496 P.2d at 
791. Central to the Court's analysis was the location of the cross, public 
property in a commercial setting--a "distinctly secular environment in the midst 
of persons in pursuit of distinctly secular entertainment." Id. ¶ 11, 496
P.2d at 792. Improperly applying the federal Establishment Clause's analysis to 
Article II, Section 5, and presuming the cross to be secular, the Court 
examined the cross in light of the location, ruling that it "cannot be said to 
display, articulate or portray, except in a most evanescent form, any ideas that 
are alleged to pertain to any of the sectarian institutions or systems named in 
Art. 2, § 5." Id.
¶15 I find the Meyer opinion to be lacking in value. First, it relied 
in part on Williamson, 1959 OK 207, 347 P.2d 204, which is discredited. Second, it is 
absent of analysis on and misstates the actual nature of the cross itself. 
Id. Third, by improperly applying the federal analysis to the Oklahoma 
Constitution, it created an unprecedented distinction in Article II, Section 5 
by examining the nature of the public property (commercial, residential, or 
governmental). This distinction is nonexistent in and repugnant to the plain 
language of the constitutional provision. See id. Meyer is an 
anomaly in our jurisprudence, and no other case adopts the distinction of the 
property's nature. This Court should place no weight on its holding or analysis, 
and I would explicitly overrule it.3
¶16 None of the cases cited by the Commission or other cases where this Court 
has undertaken an analysis under Article II, Section 5 of the Oklahoma 
Constitution changes this Court's construction of the provision or holding that 
the Ten Commandments Monument on the state capitol complex violates Article II, 
Section 5 of the Oklahoma Constitution.
Blaine Amendments
¶17 Any reliance on Article II, Section 5 as a Blaine Amendment is misplaced. 
It is apparent from a comparison of the Oklahoma Constitution and the Blaine 
Amendment that Article II, Section 5 is not taken from the Blaine Amendment. The 
Blaine Amendment was proposed by Congressman James Blaine as an amendment to the 
federal constitution in the late 1870's in an attempt to boost his bid for the 
presidency. Steven K. Green, The Blaine Amendment Reconsidered, 36 Am. J. 
Legal Hist. 38, 38 (1992) [hereinafter The Blaine Amendment]. At the time 
the Catholics wanted funding for their schools and, when denied, sought to ban 
the practice of daily readings of the protestant King James Verison of the Bible 
in schools. Id. at 41, 44.
¶18 The Blaine Amendment provides:


1. No State shall make any law respecting an establishment of religion, or 
prohibiting the free exercise thereof; and no religious test shall ever be 
required as qualification to any office or public trust under any State. No 
public property and no public revenue of, nor any loan of credit by or under the 
authority of, the United States, or any State, Territory, District, or municipal 
corporation, shall be appropriated to or made or used for the support of any 
school, educational or other institution under the control of any religious or 
anti-religious sect, organization, or denomination, or wherein the particular 
creed or tenets of any religious or anti-religious sect, organization, or 
denomination, shall be taught. And no such particular creed or tenets shall be 
read or taught in any school or institution supported in whole or in part by 
such revenue or loan of credit; and no such appropriation or loan of credit 
shall be made to any religious or anti-religious sect, organization, or 
denomination, or to promote its interests or tenets. This article shall not be 
construed to prohibit the reading of the Bible in any school or institution; and 
it shall not have the effect to impair rights of property already vested. 
Sec. 2. Congress shall have power, by appropriate legislation, to provide for 
the prevention and punishment of violations of this article. 
4 Cong. Rec. 5453 (1876).
¶19 The first sentence of the Blaine Amendment imposed the Establishment 
Clause's restrictions on states, as it was believed to only apply to the federal 
government at the time. The Blaine Amendment, at 50-51. Oklahoma's 
establishment clause restriction is found at Article I, Section 2 of the 
Oklahoma Constitution. 


Perfect toleration of religious sentiment shall be secured, and no inhabitant 
of the State shall ever be molested in person or property on account of his or 
her mode of religious worship; and no religious test shall be required for the 
exercise of civil or political rights. . . .
Okla. Const. art. I, § 2.4 Aside from imposing the federal Establishment Clause's restriction on 
states, the Blaine Amendment deals only with appropriations to benefit sectarian 
educational institutions. Oklahoma's provision dealing with appropriations for 
the benefit of sectarian schools is found at Article I, Section 5, which 
provides:


Provisions shall be made for the establishment and maintenance of a system of 
public schools, which shall be open to all the children of the state and free 
from sectarian control . . . .
Unlike Article II, Section 5 of the Oklahoma Constitution, the Blaine 
Amendment does not, except for educational institutions, address the use of 
state property for the direct or indirect benefit of a religion or system of 
religion. Because the Blaine Amendment does not contain a general prohibition on 
the use of state property to benefit religion, Article II, Section 5 of the 
Oklahoma Constitution cannot be seen as a Blaine Amendment. 
¶20 Article II, Section 5 makes no mention of schools, the Catholic Church, 
or the Blaine Amendment. Article II, Section 5 is a very simple, 
straight-forward statement of our founders that no public money or public 
property shall be used to support religious activity. Article II, Section 5's 
simple, very clear statement applies to everyone's religion equally. Our 
founders considered it good public policy.
II. Federal Establishment Clause
¶21 Although the issues are limited to the Oklahoma Constitution, I address 
the federal Establishment Clause only because the Commission argues that it is 
appropriate. Oklahoma's establishment clause compared with the federal 
Establishment Clause is far more specific in its limitations on state action. 
The federal Establishment Clause provides, in part: "Congress shall make no law 
respecting an establishment of religion, or prohibiting the free exercise 
thereof . . . ." U.S. Const. amend. I. It is evident from the difference in 
language used in Article II, Section 5 of Oklahoma Constitution and the federal 
Establishment Clause that they require different analyses.
¶22 While a violation of Article II, Section 5 of the Oklahoma Constitution 
may also violate the federal Establishment Clause, a state can always restrict 
its government's powers beyond the limits imposed on state action by the federal 
constitution. Alva State Bank & Trust Co. v. Dayton, 1988 OK 44, ¶ 7, 755 P.2d 635, 638; cf. Kelo v. City of New 
London, 545
U.S. 469, 489 
(2005) ("We emphasize that nothing in our opinion precludes any State from 
placing further restrictions on its exercise of the takings power."). The 
Commission fails to explain and fails to support its position with any authority 
to the contrary.
¶23 Interestingly, and wrongly in my opinion, the defendant and the 
Legislature heavily relied on Van Orden v. Perry, 545 U.S. 677 (2005), for the constitutionality of 
and framework for erecting the monument in the present case. On June 27, 2005, 
the United States Supreme Court decided Van Orden, a plurality opinion,5 and McCreary County, Kentucky v. American 
Civil Liberties Union of Kentucky, 545 U.S. 844 (2005), in which five Justices concurred in the 
Supreme Court's opinion. In my opinion, McCreary is analogous to the 
present case, whereas Van Orden is not. These two United States Supreme 
Court cases, like the case presently before us, involve placement of the Ten 
Commandments on government property.
¶24 There are several similarities between the monument on the Oklahoma state 
capitol complex and the Ten Commandments display in McCreary. Both 
originally stood segregated from any other historically significant monuments or 
displays. Both displays were initiated by the governing legislative body with a 
stated purpose of the display being of historical value but lacking any context 
to indicate an object beyond the religious nature of the text. Both were 
displayed only shortly before the legal attack seeking their removal and neither 
were long-installed displays. The monument on the Oklahoma state capitol complex 
is more religious in nature than the Ten Commandments display in McCreary 
because the Oklahoma monument has the additional language, "I AM the LORD 
thy God," which was not present in McCreary. 545 U.S. at 852, 855, 869. In contrast, the monument 
upheld as constitutional in Van Orden was in place forty years before it 
was legally challenged.
¶25 Concurring in judgment, Justice Breyer cast the deciding vote in Van 
Orden. While the deciding factor for the four concurring Justices was the 
monument's purpose, the deciding factor for Justice Breyer was the length of 
time the Texas monument had been in place before being challenged. Justice 
Breyer found Van Orden to be a borderline case. My reading of Justice 
Breyer's opinion concurring in result leads me to the conclusion that had the 
longevity factor been absent, as it is here and in McCreary, the Texas 
monument would not have passed constitutional scrutiny under the Establishment 
Clause. Further, while the Texas monument was identical in wording to the 
monument here, the less sectarian language on the Kentucky display that was 
unconstitutional shows that wording alone is not the determining factor. 
¶26 If a federal analysis is needed in the future, this case is without 
question much more analogous to McCreary than Van Orden. Under a 
proper federal analysis, this monument would likely be held unconstitutional 
under the First Amendment.
III. Ten Commandments' Historical Significance 
¶27 While agreeing that the Ten Commandments has historical significance, it 
is above all a religious symbol, and there is no basis to determine that the 
monument is primarily historical. Article II, Section 5 does not provide an 
exception for a religious monument that may be of some historical value. Article 
II, Section 5 is clear; legislative intent, the nature of the placement of a 
religious monument, its historical value, and whether a reasonable person would 
be offended are irrelevant; and any reliance on these factors in applying 
Article II, Section 5 is misplaced. The only question here is whether the 
monument benefits a system of religion. The Ten Commandments is an iconic symbol 
of the Christian religion and is inherently religious. Further, with the initial 
inscription being "I AM the LORD thy God," the monument needs no external 
references to know that it is primarily and foremostly religious. It is honored 
in the Judeo-Christian system of religion for its religious significance.


Twenty-five years ago in a case prompted by posting the Ten Commandments in 
Kentucky's public schools, this Court recognized that the Commandments "are 
undeniably a sacred text in the Jewish and Christian faiths" and held that their 
display in public classrooms violated the First Amendment's bar against 
establishment of religion. Stone found a predominantly religious purpose 
in the government's posting of the Commandments, given their prominence as "'an 
instrument of religion . . . .'"
McCreary, 545 U.S. at 859 (internal citations omitted). Simply, the monument's placement on state 
property supports and benefits a system of religion in violation of Article II, 
Section 5.
¶28 Nonetheless, I would note that the historical value of the Ten 
Commandments is a recognition of the role they played in religion.6 The Ten Commandments are an iconic historic 
religious text from the Old Testament. However, the Ten Commandments are not 
mentioned in the Federalist Papers, the Declaration of Independence, the United 
States Constitution, or the Bill of Rights. Paul Finkelman, Ten Commandments 
Monuments and the First Amendment, 22 Okla. Bar J. 1749 (Aug. 13, 2005), 
available at 
http://www.okbar.org/members/BarJournal/archive2005/Augarchive05/obj7622ten.aspx. 
There was no mention of the Ten Commandments in the debates at 1787 Philadelphia 
Constitutional Convention. Id. The United States Supreme Court has never 
cited the Ten Commandments as a source of law. Id. One cannot ignore the 
paramount religious nature of the Ten Commandments.
VI. CONCLUSION
¶29 The plaintiffs brought their challenge to the Ten Commandments monument's 
placement on state property and the Capitol Preservation Commission's actions 
under Article II, Section 5 of the Oklahoma Constitution. The monument is an 
icon of the Judeo-Christian system of religion and is now situated on state 
property. Its placement on state property benefits the Judeo-Christian system of 
religion in violation of Article II, Section 5 of the Oklahoma Constitution. The 
questions of whether artworks housed in the State Capitol or other alarmist 
extraneous issues raised violate Article II, Section 5 are not before this 
Court. Article II, Section 5 applies to all religions equally by preventing the 
use of public funds or property for any religious benefit. A conservative, 
strict construction of the law leads to the conclusion that the Ten Commandments 
monument's location on state property is a clear violation of a straightforward, 
unambigious provision of the Oklahoma Constitution. 
APPENDIX

Ten Commandments Monuments on the North Plaza of the Oklahoma State Capitol. 

FOOTNOTES
1 This axiom was expressed by Justice Scalia when he stated: 
"Words have meaning. And their meaning doesn't change. I mean, the notion that 
the Constitution should simply, by decree of the Court, mean something that it 
didn't mean when the people voted for it . . . ." Jennifer Senior, In 
Conversation: Antonin Scalia, New York (Oct. 6, 2013), 
http://nymag.com/news/features/antonin-scalia-2013-10/. 
2 This analysis is supported by the prominent 
Oklahoma historian and scholar, Dr. Bob L. Blackburn, Oklahoma Historical 
Society's executive director. Dr. Blackburn stated that even though the founders 
started their 1906 and 1907 proceedings with a prayer, they were against state 
support of any particular church. Dr. Blackburn noted that the Baptists "'would 
have been the biggest advocate of separation (of church and state)'" and that 
the Baptist church "'had been persecuted by mainline churches for well over a 
century.'" Barbara Hoberock, Oklahoma Supreme Court Not Likely to Change 
Position on Ten Commandments, ACLU Attorney Says, Tulsa World (July 3, 
2015), 
http://www.tulsaworld.com/news/capitol_report/oklahoma-supreme-court-not-likely-to-change-position-on-ten/article_59f599e0-f7d3-563d-ad40-e17daaf12f49.html. 

3 It is noteworthy that the Meyer's cross 
was removed from the fairgrounds in 2003. The city manager of Oklahoma City at 
the time of its removal believed it to be unconstitutional and ordered its 
removal with the support of the city counsel. Steve Lackmeyer, Residents 
Protest Removal of Fair Cross, NewsOK (Feb. 28, 2003), 
http://newsok.com/residents-protest-removal-of-fair-cross/article/1917528. As 
evidence of its religious significance, the cross was placed on the property of 
two Oklahoma City churches. Jerry Pierce, Baptist Church, Church of Christ to 
Share Banned Okla. Cross, Baptist Press (June 10, 2003), 
http://www.bpnews.net/16059/baptist-church-church-of-christ-to-share-banned-okla-cross.-to-share-banned-okla-cross. 

4 This wording is a direct quote of requirements to be provided for in the 
Oklahoma Constitution in order to be admitted as a State. Oklahoma Enabling Act 
of June 16, 1906, ch. 3335, 34 Stat. 267. 
5 A plurality opinion is one in which no opinion receives a majority of the 
votes, but receives more votes than any other opinion, and the result receives 
five votes. Opinion, Black's Law Dictionary (10th ed. 2014). 
6 The U.S. Supreme Court has the Ten Commandments displayed in their 
Courtroom in several locations, but their display is limited to representations 
of tablets with only roman numerals or, where written out, limited to a portion 
of the later secularly phrased commandments written in Hebrew and placed in the 
midst of 17 other historical lawgivers, religious and secular, also carrying 
representations of the law of their society or religion. McCreary Cnty., 
545 U.S. at 
874. 



Gurich, J., concurring in the denial of rehearing: 
¶1 I fully join in the order denying rehearing in this case and in Justice 
Taylor's concurring opinion, but write separately to emphasize a few additional 
points. In his Petition for Rehearing, the Attorney General reargues issues 
previously presented and already fully considered by this Court. No 
grounds exist for rehearing this case. See Tomahawk Res., Inc. v. 
Craven, 2005 OK 82, ¶ 1, 130 P.3d 222, 225-26 (Supp. Op. on Rhg.). 
¶2 Despite the fact that this Court decided the case solely on the basis of 
Art. II, § 5 of the Oklahoma Constitution,1 on rehearing, the Attorney General continues to rely on Van Orden v. 
Perry, 545
U.S. 677 (2005), 
arguing that the U.S. Supreme Court upheld the constitutionality of a nearly 
identical Ten Commandments monument at the Texas State Capitol under the 
Establishment Clause of the First Amendment to the U.S. Constitution.2 While the words and symbols on the monument at 
the Oklahoma State Capitol are the same as the Texas monument, the similarities 
between the two cases stop there. The Attorney General fails to mention that the 
Ten Commandments monument at the Texas State Capitol has been in place since 
1961 and was donated to the state as "one of over a hundred largely identical 
monoliths, and of over a thousand paper replicas, distributed to state and local 
governments throughout the Nation over the course of several decades" by the 
Fraternal Order of Eagles.3 Additionally, the Ten Commandments monument at the Texas State Capitol 
"sits in a large park containing 17 monuments and 21 historical markers . . . 
[in a] setting [that] does not readily lend itself to meditation or any other 
religious activity."4 In contrast, the Ten Commandments monument at the Oklahoma State Capitol 
was not erected as part of the Fraternal Order of Eagles program of the 
1950s and 1960s, but was installed in November of 2012 as a result of the 
passage of the Ten Commandments Monument Display Act by the Oklahoma Legislature 
and subsequent donations by private parties. The monument at the Oklahoma State 
Capitol sits alone on the north side of the Capitol, a location specifically 
selected as a "serene, reflective setting" and "one which supports the 
reflective purpose for the individual" in relation to the monument.5 The monument at the Texas State Capitol went 
unchallenged for more than forty years; the monument at the Oklahoma State 
Capitol was challenged less than a year after it was installed. 
¶3 And although the Attorney General asks us to rely on the Van Orden 
case, he does not mention McCreary County v. American Civil Liberties Union 
of Kentucky, 545 U.S. 844 (2005), which was decided the same day as Van Orden, wherein the 
U.S. Supreme Court struck down a Ten Commandments display at a Kentucky 
courthouse.6 In McCreary, the Ten 
Commandments display at the Kentucky courthouse was first installed in the 
summer of 1999 and was challenged almost immediately in November of 1999. 
Distinguishing the Texas case from the Kentucky case, Justice Breyer wrote: 


This case also differs from McCreary County, where the short (and 
stormy) history of the courthouse Commandments' displays demonstrates the 
substantially religious objectives of those who mounted them, and the effect 
of this readily apparent objective upon those who view them. That history there 
indicates a governmental effort substantially to promote religion, not simply an 
effort primarily to reflect, historically, the secular impact of a religiously 
inspired document. And, in today's world, in a Nation of so many different 
religious and comparable nonreligious fundamental beliefs, a more 
contemporary state effort to focus attention upon a religious text is certainly 
likely to prove divisive in a way that this longstanding, pre-existing monument 
[in Texas] has not.7 
The same can be said in the case before us--almost immediately after the 
monument's installation at the Oklahoma State Capitol, the storm began. Not only 
was a lawsuit filed within months of the installation of the monument, but the 
Oklahoma Capitol Preservation Commission was forced to put a moratorium on 
monument requests because numerous groups either applied to have their own 
symbols erected or threatened litigation.8 
¶4 Whether or not the Ten Commandments monument at the Oklahoma State Capitol 
passes constitutional muster under the Establishment Clause of the First 
Amendment to the U.S. Constitution is not before this Court. But a host 
of federal courts have struck down similar Ten Commandments displays under the 
Establishment Clause. In Books v. City of Elkhart, Indiana, 235 F.3d 292 
(7th Cir. 2000), for example, the U.S. Court of Appeals for the Seventh Circuit 
held that a Ten Commandments monument at the municipal building in the City of 
Elkhart erected in 1958 by the Fraternal Order of Eagles was unconstitutional 
under the Establishment Clause. More recently, the U.S. Court of Appeals for the 
Tenth Circuit held that a Ten Commandments monument erected in 2005 at the 
Haskell County courthouse in Stigler, Oklahoma, was unconstitutional under the 
Establishment Clause. Green v. Haskell County Board of Com'rs, 568 F.3d
784 (10th Cir. 2009).9 
¶5 It should also be noted that in this case the Legislature completely 
ignored the role the Oklahoma Capitol Preservation Commission is supposed to 
play in selecting works of art to be displayed at the Oklahoma State Capitol 
and the Governor's Mansion. See 74 O.S. § 4102. Section 4104 of Title 74 provides that the Commission shall 
"[e]stablish standards for the acquisition and display of works of art for 
public display in the Capitol and the Governor's Mansion and select such works. 
Such works of art shall be directly related to the history and culture of the 
State of Oklahoma." Additionally, section 115:10-1-2 of the Oklahoma 
Administrative Code provides: "Any foundation, group or individual interested in 
financing and donating an appropriate work of art to the State for use in the 
Capitol or the Governor's Mansion shall submit a written request for approval of 
a permanent display to the Commission."10 At no point was a written request submitted to the Commission for 
approval, nor did the Commission affirmatively vote to authorize the placement 
of the Ten Commandments monument.11 The Commission had no input with regard to the design of the monument,12 and the only vote taken by the Commission with 
regard to the monument was its location on the Capitol grounds.13 
¶6 Instead, the Legislature passed the Ten Commandments Monument Display Act, 
which was signed into law in May of 2009, and provides in part:


The State Capitol Preservation Commission or designee is hereby authorized to 
permit and arrange for the placement on the State Capitol grounds of a suitable 
monument displaying the Ten Commandments. The Ten Commandments monument shall 
use the same words used on the monument at issue in Van Orden v. Perry, 
that the United State Supreme Court ruled constitutional. This monument shall be 
designed, constructed, and placed on Capitol grounds by private entities at no 
expense to the State of Oklahoma. The State Capitol Preservation Commission or 
designee is authorized to assist private entities in selecting a location for 
the monument and arranging a suitable time for its placement.14 
The Act was sponsored by State Representative Mike Ritze of Broken Arrow, who 
is an "[o]rdained Southern Baptist Deacon and Sunday School teacher."15 Representative Ritze not only voted to approve 
the Act, but after the passage of the Act, Representative Ritze personally 
contracted with SI Memorials for the creation of the monument.16 All work done on the monument itself was 
financed by Representative Ritze through private funds, and the monument 
specifically, and prominently, states that it was "presented to the people of 
Oklahoma by Dr. Mike and Connie Ritze and children Amity, Heidi and Jamey".17 
¶7 As this Court held in its Per Curiam opinion, the plain language of Art. 
II, § 5 of the Oklahoma Constitution mandates the removal of the monument:


§ 5. Public money or property - Use for sectarian purposes.
No public money or property shall ever be appropriated, applied, donated, or 
used, directly or indirectly, for the use, benefit, or support of any sect, 
church, denomination, or system of religion, or for the use, benefit, or support 
of any priest, preacher, minister, or other religious teacher or dignitary, or 
sectarian institution as such.18 
Our Per Curiam opinion issued in this case, in my view, implicitly overruled 
Meyer v. Oklahoma City, 1972 OK 45, 496 P.2d 789, where this Court upheld the 
displaying of a fifty-foot cross at the state fairgrounds. I would explicitly 
overrule Meyer as that case was wrongly decided.19 Regardless, Meyer is clearly 
distinguishable from this case. In Meyer, the Court said: 


The cross is in a distinctly secular environment in the midst of persons in 
pursuit of distinctly secular entertainment. Notwithstanding the alleged 
sectarian conceptions of the individuals who sponsored the installation of this 
cross, it cannot be said to display, articulate or portray, except in a most 
evanescent form, any ideas that are alleged to pertain to any of the sectarian 
institutions or systems named in Art. 2, § 5. The alleged commercial setting in 
which the cross now stands and the commercial atmosphere that obscures whatever 
suggestions may emanate from its silent form, stultify its symbolism and vitiate 
any use, benefit or support for any sect, church, denomination, system of 
religion or sectarian institution as such.20
¶8 In this case, the Ten Commandments monument is permanently placed on 
the grounds of our State Capitol--the heart of our state government and "the 
civic home of every one of the State's citizens."21 The fact that the "monument 'is installed on 
public property implies official recognition and reinforcement of its message. 
That implication is especially strong when the sign stands in front of the seat 
of government itself.'"22 In fact, "the seat of government 'is so plainly under government 
ownership and control' that every display on its property is marked implicitly 
with governmental approval."23
¶9 And the monument itself is not silent, but displays the following message: 



the Ten CommandmentsI AM the LORD thy God. Thou shalt have no other 
gods before me. Thou shalt not make to thyself any graven images.Thou 
shalt not take the Name of the Lord thy God in vain.Remember the Sabbath 
day, to keep it holy.Honor thy father and thy mother that thy days may be 
long upon the land which the Lord thy God giveth thee.Thou shalt not 
kill.Thou shalt not commit adultery.Thou shalt not steal.Thou shalt 
not bear false witness against thy neighbor.Thou shalt not covet thy 
neighbor's house.Thou shalt not covet thy neighbor's wife, nor his 
manservant, nor his maidservant, nor his cattle, nor anything that is thy 
neighbors.24
¶10 The legislative findings included in the Ten Commandments Display Act 
state that the "Ten Commandments are an important component of the foundation of 
the laws and legal system of the United State of America and of the State of 
Oklahoma."25 But a self-serving declaration within 
the statute stating that the purpose of the monument is secular is of no 
meaning. Stone, 449 U.S. at 41. 
¶11 "Attempts to secularize what is unquestionably a sacred text defy 
credibility and disserve people of faith."26 The Ten Commandments are "plainly religious in nature," and are 
"undeniably a sacred text in the Jewish and Christian faiths."27 "For many followers, the Commandments represent 
the literal word of God as spoken to Moses and repeated to his followers after 
descending from Mount Sinai."28 The monument focuses "not only on subjects that are the legitimate 
concern of civil authorities, but also subjects that are beyond the ken of any 
government and that address directly the relationship of the individual human 
being and God."29 "[T]he first part of the Commandments concerns the religious duties of 
believers: worshipping the Lord God alone, avoiding idolatry, not using the 
Lord's name in vain, and observing the Sabbath Day."30
¶12 But even the "universally accepted prohibitions (as against murder, 
theft, and the like)" rest on "the sanction of the divinity proclaimed at the 
beginning of the text."31 As the Court stated in McCreary County: "This is not to deny that 
the Commandments have had influence on civil or secular law; a major text of a 
majority religion is bound to be felt. The point is simply that the original 
text viewed in its entirety is unmistakably religious statement dealing with 
religious obligations and with morality subject to religious sanction."32 Stripping the Ten Commandments of their 
religious significance and characterizing them as secular and a component of the 
foundation of the laws of this State trivializes the sacred nature of the text 
and degrades those individuals who truly believe the Ten Commandments are 
a covenant between God and His people. 
¶13 The legislative authorization eschewing a religious meaning also includes 
Section C of the Ten Commandments Display Act, which simply cannot be ignored: 



In the event that the legality or the constitutionality of the Ten 
Commandments monument is challenged in a court of law, the Oklahoma Attorney 
General or Liberty Legal Institute is hereby authorized to prepare and present a 
legal defense of the monument.33
Not only is the Liberty Legal Institute named specifically in the Act, but an 
attorney for the Liberty Legal Institute entered an appearance on behalf of the 
Commission in the District Court shortly after the Attorney General filed his 
Answer in the case, and that same attorney also entered an appearance in this 
case on appeal on behalf of the Commission. The Liberty Legal Institute34 is based out of Plano, Texas, with its stated 
mission to "defend and restore religious liberty across America--in our schools, 
for our churches, inside the military, and throughout the public arena."35 The "Liberty Institute fights to restore 
religious liberty pursuant to the principles of America's founders--that 
religious freedom does not mean confining religious expression to church or 
home, but that true religious liberty consists of recognizing individuals' 
God-given right to follow their conscience and to live and act according to 
their faith in every area of life."36 With regard to the Ten Commandments monuments, the Liberty Institute 
website states:


Liberty Institute is committed to enforcing the law that allows Ten 
Commandments displays in every state across the nation. But we can't do this 
alone. When you give your donation below, you help continue the work of 
enforcing the law that allows appropriate Ten Commandments monuments--like the 
Ten Commandments monument on the Oklahoma capitol grounds. So thank you for 
giving today!37
On its website, under the tab "Pray", the Liberty Institute lists "prayer 
requests," including the case of "Prescott v. Oklahoma Capitol Preservation 
Commission": "Please pray for the Oklahoma Supreme Court justices as they 
consider the motion for rehearing."38 Although the Legislature's stated secular purpose should generally 
receive deference, it is clear the secular purpose stated by the Legislature in 
the Ten Commandments Display Act is a "sham secular purpose," coming secondary 
to its obvious religious objective. McCreary, 545 U.S. at 864; See also Stone, 
449 U.S. at 
41. 
¶14 The Act also states that "[t]he placement of this monument shall not be 
construed to mean that the State of Oklahoma favors any particular religion or 
denomination thereof over others."39 This particular version of the Ten Commandments, which is identical to 
the versions donated by the Fraternal Order of Eagles in the 1950s and 1960s, 
was developed by "representatives of Judaism, Protestantism, and Catholicism" 
who purportedly "believed [it] to be a nonsectarian version of the Ten 
Commandments because it could not be identified with any one religious group."40 But as Justice Stevens noted in the Van 
Orden case: "There are many distinctive versions of the Decalogue, ascribed 
to by different religions and even different denominations within a 
particular faith; to a pious and learned observer, these differences may be 
of enormous religious significance."41 He continued: "[I]n the Jewish version of the Sixth Commandment God 
commands: 'You shall not murder'; whereas, the King James interpretation of the 
same command is: 'Thou shalt not kill.' The difference between the two versions 
is not merely semantic; rather, it is but one example of a deep theological 
dispute."42 Displaying this particular version of 
the Ten Commandments on the grounds of the State Capitol not only violates the 
Oklahoma Constitution but also "invariably places the State at the center of a 
serious sectarian dispute[.]"43
¶15 The monument at the State Capitol also includes two Stars of David and 
the "Greek letters Chi and Rho as the familiar monogram of Christ,"44 representing respectively Judaism and 
Christianity and confining its approval only to the Judeo-Christian faiths. The 
eagle clutching the American flag at the top of the monument then specifically 
links "these two religions, and civil government."45 "When the government associates one set of 
religious beliefs with the state and identifies nonadherents as outsiders, it 
encroaches upon the individual's decision about whether and how to worship."46
¶16 Finally, in spite of the court filings in this case, which conclude that 
Art. II, § 5, of the Oklahoma Constitution is a Blaine Amendment,47 nothing in the recorded history of the Oklahoma 
Constitutional Convention, this Court's case law, or any other historical 
evidence supports this conclusion. In fact, all evidence is to the contrary. In 
1875, Republican presidential candidate and Congressman James Blaine proposed an 
amendment to the U.S. Constitution, specifically targeting the funding of 
religious schools with public money.48 "The Amendment came about at a time of heightened controversy over the 
religious character of American public education and the public funding of 
private religious schooling, primarily Catholic parochial schools."49
¶17 After failing to secure the Republican nomination for President, 
Congressman Blaine abandoned the cause and did not vote on the amendment or take 
part in any of the debates surrounding the amendment.50 The amendment passed the House of 
Representatives, but failed to receive the necessary approval from the Senate.51 Congressman Blaine's quick abandonment of the 
amendment has led some scholars to conclude that the "modern-day emphasis placed 
on the Blaine Amendment is misplaced,"52 and that the attempted passage of the Blaine Amendment shows "our 
nation's continual willingness to use religious issues for political ends."53
¶18 Regardless, in 1889, a Republican-controlled Congress resurrected 
remnants of the failed Blaine Amendment in the Enabling Act of 1889, mandating 
that "four new states--Washington, Montana, North and South Dakota--include[] 
no-funding provisions in their constitutions" to become states.54 From there, a no-funding provision was added to 
Oklahoma's Enabling Act in 1906, mandating "[t]hat provisions shall be made for 
the establishment and maintenance of a system of public schools, which shall be 
open to all the children of said State and free from sectarian control . . . 
."55
¶19 The Oklahoma Constitutional Convention adopted the language of the 
Enabling Act verbatim into our Constitution in Article I, § 5 of 
the Oklahoma Constitution entitled "Public schools," which states: "Provisions 
shall be made for the establishment and maintenance of a system of public 
schools, which shall be open to all children of the state and free from 
sectarian control . . . ."56 Although the adoption of such language by the Oklahoma Constitutional 
Convention could have been based on the unabashedly biased attitude 
toward Catholic parochial schools found in the failed Blaine Amendment, my 
review of the debates and proceedings of the Convention does not reflect such 
attitudes.57 Nevertheless, what is clear is 
that the broader mandates of Art. II, § 5 cannot be found in the Enabling 
Act and concluding that Art. II, § 5 was the corollary to such language in the 
Enabling Act is error.58
¶20 As noted by R.L. Williams, a former Chief Justice of this Court and a 
delegate to the Oklahoma Constitutional Convention, Art. II, § 5 of the Oklahoma 
Constitution traces its origins to the Massachusetts Bill of Rights of 1780 
passed ninety-five years before the Blaine Amendment, the Michigan Constitution 
of 1835 passed some forty years before the Blaine Amendment, the Missouri 
Constitution of 1820 passed more than fifty years before the Blaine Amendment, 
and the New Jersey Constitution of 1776 passed almost 100 years before the 
Blaine Amendment.59
¶21 In Connell v. Gray, 1912 OK 607, 127 P. 417, the Oklahoma Supreme Court, which 
included three justices who participated in the Oklahoma Constitutional 
Convention60 and which was decided just five years 
after the ratification of our Constitution, similarly traced the origins of Art. 
II, § 5 to the Missouri Constitution and the Michigan Constitution, which were 
"prototype[s]" of "[t]he first legislative act passed toward the separation of 
church and state . . . by Virginia in 1786, entitled 'An act for establishing 
religious freedom,'" and "brought about by Thomas Jefferson."61 The Virginia Act was later embodied in the 
Virginia Constitution of 1830, which predates the proposed Blaine Amendment by 
forty-five years. 
¶22 Albert Ellis, the second Vice-President of the Oklahoma Constitutional 
Convention, wrote about Art. II, § 5 shortly after the ratification of the 
Oklahoma Constitution:


This section not only guards the citizens right to be free from taxation for 
the support of the church, but protects the rights of all denominations, however 
few the number of their respective adherents, by with-holding any incentive that 
might prompt any ecclesiastical body to participate in political struggles and 
by reason of their numbers exert an undue influence and become beneficiaries at 
the expense of the public and a menace to weaker denominations and ultimately 
destructive of religious liberty.62
¶23 More recent annotations also make no mention of the failed Blaine 
Amendment in their discussions of Art. II, § 5: "This provision relating to the 
church-state issue is much more explicit than that found in the U.S. 
Constitution."63 A study of the Oklahoma Constitution by the League of Women Voters 
provides: "The Oklahoma Bill of Rights further details the separation of church 
and state by denying the use of state money or property for the benefit of any 
particular religious sect or denomination."64
¶24 A comparison of the text of the failed Blaine Amendment and the text of 
Art. II, § 5 also reveals that Art. II, § 5 is broader than the Blaine Amendment 
and does not limit its application only to schools. Art. II, § 5 states: 


No public money or property shall ever be appropriated, applied, donated, or 
used, directly or indirectly, for the use, benefit, or support of any sect, 
church, denomination, or system of religion, or for the use, benefit, or support 
of any priest, preacher, minister, or other religious teacher or dignitary, or 
sectarian institution as such.65
Whereas the failed Blaine Amendment provided:


No State shall make any law respecting an establishment of religion or 
prohibiting the free exercise thereof; and no money raised by taxation in any 
State for the support of public schools, or derived from any public fund 
therefore, nor any public lands devoted thereto, shall ever be under the control 
of any religious sect, nor shall any money so raised or lands so devoted be 
divided between religious sects or denominations.66 
Characterizing Art. II, § 5 of the Oklahoma Constitution as a Blaine 
Amendment completely ignores the intent of the founders of the Oklahoma 
Constitution who purposely sought to ensure future generations of Oklahomans 
would be free to practice religious freedom without fear of governmental 
intervention.67 
¶25 Justice O'Connor wrote in the McCreary County case:


At a time when we see around the world the violent consequences of the 
assumption of religious authority by government, Americans may count themselves 
fortunate: Our regard for constitutional boundaries has protected us from 
similar travails, while allowing private religious exercise to flourish. The 
well-known statement that '[w]e are a religious people,' has proved true. . . . 
Those who would renegotiate the boundaries between church and state must 
therefore answer a difficult question: Why would we trade a system that has 
served us so well for one that has served others so poorly?68 
The constitutional guarantees of separation of church and state in many state 
constitutions "reflect their origin in specific disputes about the relationship 
between church and state . . . and represent considered constitutional judgments 
about contentious church-state issues."69 Art. II, § 5 in our Constitution is no different. Mr. Ellis wrote: "The 
Convention, knowing the history of the union of Church and State in Europe and 
in New England in Colonial days, profited by the lessons of the past and made it 
impossible to appropriate or give to any church denomination or ecclesiastical 
servant or any religious institution, as such; the money or property of the 
public."70 
¶26 Mr. Ellis went on to state that Art. II, § 5 "is one of the wisest 
provisions of our organic law. If there should ever be a demand by any 
ecclesiastical body that any part or portion of the public funds or any public 
property, be diverted to the use or benefit of any church or denomination or any 
of its servants, or for the support of any religious institution, as such; this 
section will be found to be one of the safest of our safeguards."71 
¶27 This generation has the same obligation today as the Founders did in 1907 
to protect the Constitution of our State, lest future generations review it in a 
casual way. As one member of the clergy wrote in 1923: "The People of 
this State should see to it well that [Art. II, § 5] in the bill of rights is 
never emasculated or nullified by any future convention, by one jot or title, 
but left intact as one of the imperishable provisions of the organic law 
protecting the people in their right against any encroachment by any 
ecclesiastical organization."72 
FOOTNOTES
1 Michigan v. Long, 463 U.S. 1032, 1040-41 (1983). 
2 I first note that Van Orden was a 
plurality decision with seven separate opinions. No opinion garnered a majority 
of the Court. The splintered decisions from the U.S. Supreme Court "provide[] a 
justification for a state court to look to its state constitution for guidance. 
Certainly the Supreme Court, by its inconsistent decisions in establishment 
clause cases, has forfeited the deference often given to its rulings." G. Alan 
Tarr, Church and State in the States, 64 Wash. L. Rev. 73, at 109 (1989). 

3 Van Orden, 545 U.S. at 713 (Stevens, J., dissenting). The project began in 
Minnesota in 1943 and was inspired by a Minnesota juvenile court judge's 
experience with a juvenile offender who had never heard of the Ten Commandments. 
Id. The Minnesota chapter of the Fraternal Order of Eagles, of which the 
judge was a member, began distributing paper copies of the Ten Commandments to 
courthouses nationwide. Id. "When Cecil B. DeMille, who at that time was 
filming the movie The Ten Commandments, heard of the . . . endeavor, he teamed 
up with the Eagles to produce the type of granite monolith . . . displayed in 
front of the Texas Capitol and at courthouse squares, city halls, and public 
parks throughout the Nation." Id. 
4 Id. at 702 (Breyer, J., concurring in 
judgment).
5 Record on Accelerated Appeal, Ex. 4. The 
monument sits approximately nine feet from the Capitol building on a slightly 
raised elevation and sits approximately 250-300 feet away from the Flag Plaza. 

6 Until the decisions in McCreary County 
and Van Orden, the only other U.S. Supreme Court case to address a Ten 
Commandments display was Stone v. Graham, 449 U.S. 39 (1980), where the Court struck down a Kentucky 
statute requiring the Ten Commandments to be displayed on the walls of public 
school classrooms in the state. 
7 Van Orden, 545 U.S. at 703 (Breyer, J., concurring in the judgment) 
(internal citations omitted) (emphasis added). Justice Breyer provided the 
decisive fifth vote in upholding the monument at the Texas State Capitol but 
voted with the majority in striking down the Kentucky display. 
8 One such request was from the Satanic Temple, 
who requested "a monument to Baphomet, which is a form of Satan, to be placed on 
the Capitol grounds." Record on Accelerated Appeal Ex. 4 (Deposition of Trait 
Thompson at 30). On December 19, 2013, the Commission minutes reflect Commission 
Chair, Trait Thompson, moved to put a moratorium on monument requests: 
Earlier this year the ACLU brought a law suit against the Capitol 
Preservation Commission regarding the placement of the Ten Commandments Monument 
on the north lawn of the Capitol. Since that time the CPC has received numerous 
requests from individuals and groups seeking to place additional monuments on 
the grounds. At this time, I believe action by the CPC on any of these requests 
would be premature given that the lawsuit has yet to be decided. Therefore, I 
move the CPC place a moratorium on consideration of all monument requests for 
the State Capitol and its grounds until the lawsuit has been adjudicated. 
Mr. Thompson's motion carried unanimously, and the moratorium remains in 
place. 
9 See also Freedom from Religion 
Found., Inc. v. New Kensington-Arnold Sch. Dist., 919 F. SupP.2d 648 (W.D. 
Pa. 2013) (denying school's motion to dismiss because plaintiffs stated a 
facially plausible claim that a Ten Commandments monument in front of a high 
school that had been in place for decades violated the Establishment Clause); 
ACLU of Ohio Found., Inc. v. DeWeese, 633 F.3d 424 (6th Cir. 2011) 
(holding that poster hung in courtroom in 2006 including the Ten Commandments 
and stating that law is based upon morality violated the Establishment Clause 
and was not protected religious speech); Stanley v. Harris Cnty., Texas, 
461 F.3d 504, 509-515 (5th Cir. 2006) (holding that a monument in place since 
1956 in front of a courthouse prominently displaying an open bible in a glass 
display case, under the circumstances, violated the Establishment Clause), 
rehearing en banc, 485 F.3d 305 (2007) (appeal dismissed as moot on 
rehearing after the monument was removed to storage due to renovations at 
courthouse); Am. Civil Liberties Union of Ohio Found., Inc. v. Ashbrook, 
375 F.3d 484 (6th Cir. 2004) (striking down a Ten Commandments display hung in a 
county courtroom in 2000); Glassroth v. Moore, 335 F.3d 1282 (11th Cir. 
2003) (striking down Ten Commandments monument placed in the rotunda of the 
Alabama State Judicial Building in 2001); Adland v. Russ, 307 F.3d 471 
(6th Cir. 2002) (striking down Ten Commandments monument donated by Fraternal 
Order of Eagles in 1971, which had been removed in 1980 and put in storage, but 
which the Kentucky Legislature attempted to reinstall on capitol grounds in 
2000); Am. Civil Liberties Union of Tenn. v. Hamilton, Cnty., 202
F. Supp. 2d 757 (E.D. Tenn. 2002) (striking down Ten Commandments display put up 
in 2001 on the wall of county courthouse); Ind. Civil Liberties Union v. 
O'Bannon, 259 F.3d 766 (7th Cir. 2001) (enjoining Ten Commandments monument 
at the Indiana State Capitol that was planned to be erected in 2000); Kimbley 
v. Lawrence Cnty., Ind., 119 F. Supp. 2d 856 (S.D. Ind. 2000) (enjoining Ten 
Commandments monument sought to be erected on lawn of county courthouse in 
2000).
10 Section 115:1-1-4(c)(3)(D) of the 
Administrative Code provides that the Architecture and Grounds Committee of the 
Commission is specifically responsible for "[a]pproval and placement of all 
monuments and sculptures surrounding the buildings[.]" 
11 Record on Accelerated Appeal, Ex. 4 
(Deposition of Duane Mass at 67). 
12 Record on Accelerated Appeal, Ex. 4 
(Deposition of Duane Mass at 49). Section 115:10-1-2(a) also provides that 
"[o]nly art and art objects of highest museum quality, consistent with 
legislative directives and approved by the Commission shall be permitted for 
permanent display in public areas of the Capitol." Duane Mass, Capitol Architect 
and member of the Commission, testified he "did not see the monument physically 
until it was installed." Record on Accelerated Appeal, Ex. 4 (Deposition of 
Duane Mass at 49).
13 Record on Accelerated Appeal, Ex. 4 
(Deposition of Duane Mass at 67). The location of the monument was approved by a 
vote of seven to four, but the record indicates the actual location of the 
monument was not even the location approved by the Commission, although both 
locations are on the north side of the Capitol. Record on Accelerated Appeal, 
Ex. 4; Record on Accelerate Appeal, Ex.12 at 7. 
14 74 O.S. § 4110. The Act went into effect November 1, 2009.
15 About Mike, Re-Elect Dr. Mike 
Ritze, http://www.mikeritze.com/aboutmike.html (last visited July 20, 2015). 

16 SI Memorials employees then traveled 
to Austin, Texas, and made rubbings of the Ten Commandments monument located at 
the Texas State Capitol. Work on the Monument began based on those rubbings. 
Record on Accelerated Appeal, Ex. 4. 
17 Art. V, § 24 of the Oklahoma 
Constitution provides: "A member of the Legislature, who has a personal or 
private interest in any measure or bill, proposed or pending before the 
Legislature, shall disclose the fact to the House of which he is a member, 
and shall not vote thereon." (emphasis added). 
18 Okla. Const. art. II, § 5. 
19 I see no reason for this Court to 
rely on the Lemon Test, as articulated in U.S. Supreme Court case law 
interpreting the Establishment Clause. Nowhere does Art. II, § 5 mention whether 
or not "a reasonable observer, aware of the history and context of the community 
in which the conduct occurs, would view the practice as communicating a message 
of government endorsement or disapproval." Green, 568 F.3d at 799. 
The text of Art. II, § 5 of the Oklahoma Constitution plainly provides more 
protection to the citizens of this State than does the Establishment Clause of 
the U.S. Constitution, which provides: "Congress shall make no law respecting an 
establishment of religion. . . ." 
20 Meyer, 1972 OK 45, ¶ 11, 496 P.2d at 792-93. The Meyer Court said the cross was in 
a "state of disrepair," suggesting the cross had been at the fairgrounds a 
number of years before being challenged.
21 Van Orden, 545 U.S. at 745 (Souter, J., dissenting) (emphasis 
added). 
22 Id. at 721 (Stevens, J., 
dissenting). 
23 Books, 235 F.3d at 306 (citing 
Am. Jewish Cong. v. City of Chicago, 827 F.2d 120, 128 (7th Cir. 1987)). 

24 After the installation of the 
monument, spelling errors were discovered on the monument. Shortly after the 
discovery of such mistakes, the misspelling of "Sabbeth" was corrected to 
"Sabbath," and the misspelling of "maidseruant" was corrected to "maidservant." 
Misspellings Mark Ten Commandments Monument At Oklahoma State Capitol, 
Newson6, 
http://www.newson6.com/story/20116587/misspellings-mark-ten-commandments-monument-at-oklahoma-state-capitol 
(last visited July 20, 2105). 
The last sentence of this particular version of the Ten Commandments is 
repugnant to existing laws as women are no longer considered property and 
slavery was abolished before Oklahoma statehood. 
25 2009 Okla. Sess. Laws Ch. 204. The 
legislative findings in Section A were not codified in 74 O.S. § 4110, nor would anyone observing the monument at the Capitol be 
alerted to the alleged link between the Ten Commandments and the laws of 
the State of Oklahoma. 
26 Van Orden, 545 U.S. at 717 (Stevens, J. dissenting) (emphasis 
added). 
27 Stone, 449 U.S. at 41. 
28 Van Orden, 545 U.S. at 716 (Stevens, J. dissenting).
29 Books, 235 F.3d at 303. 
30 Stone, 449 U.S. at 42. 
31 McCreary County, 
545 U.S. at 
868. 
32 Id. at 869. 
33 74 O.S. § 4110(C). 
34 Numerous courts have held that "[it] 
is not uncommon for courts to take judicial notice of factual information found 
on the world wide web." O'Toole v. Northrop Grunman Corp., 499 F.3d 1218, 
1224-25 (10th Cir. 2007). See also Jeandron v. Bd. of Regents 
of the Univ. of Md., 510 F'Appx. 223, 227 (4th Cir. 2013); City of Monroe 
Emps. Ret. Sys. v. Bridgestone Corp., 399 F.3d 651, 655 n.1 (6th Cir. 2005). 
Additionally, 12 O.S. § 2202 provides that a court may take 
judicial notice of facts "whether requested or not" and when the facts are 
"capable of accurate and ready determination by resort to sources whose accuracy 
cannot be reasonably questioned." 
35 About Liberty Institute, 
Liberty Institute, https://www.libertyinstitute.org/about (last visited July 20, 
2015). 
36 Id. 
37 Help Continue the Work to Enforce 
the Law That Allows Ten Commandments Displays, Liberty Institute, 
https://www.libertyinstitute.org/pages/take-action/2014-okc-10-commandments-donation-page? 
(last visited July 20, 2015). 
38 Pray, Liberty Institute, 
https://www.libertyinstitute.org/take-action/pray (last visited July 20, 2015). 

39 74 O.S. § 4110(D). 
40 Books, 235 F.3d at 294. 
41 Van Orden, 545 U.S. at 717-18 (Stevens, J., dissenting) 
(emphasis added). 
42 Id. at 718 n.16 (internal 
citation omitted).
43 Id. at 718-19. 
44 Van Orden, 545 U.S. at 739 (Souter, J., dissenting). 
45 Books, 235 F.3d at 307. 
46 McCreary, 545 U.S. at 883 (O'Connor, concurring).
47 See Brief of Amicus 
Curiae in Support of Defendant-Appellee by Professor Mark E. DeForrest. 
Professor DeForrest's interest in a case about a Ten Commandments monument at 
the Oklahoma State Capitol is curious. Professor DeForrest's scholarship on the 
Blaine Amendment focuses primarily on the effect of state Blaine Amendments on 
school voucher programs. See Mark Edward DeForrest, Locke v. Davey: 
The Connection Between the Federal Blaine Amendment and Article I, § 11 of the 
Washington State Constitution, 40 Tulsa L. Rev. 295 (2004); Mark Edward 
DeForrest, An Overview and Evaluation of State Blaine Amendments: Origins, 
Scope and First Amendment Concerns, 26 Harv. J.L. & Pub. Pol'y 551 
(2003). 
48 Steven K. Green, Blaine Amendment 
Reconsidered, 36 Am. J. Legal Hist. 38, 38 (1992). 
49 Steven K. Green, The 
Insignificance of the Blaine Amendment, 2008 B.Y.U. L. Rev. 295, 295 
(2008).
50 Green, supra note 48, at 54. 

51 Green, supra note 49, at 296. 

52 Green, supra note 48, at 69. 

53 Id. On that same note, one 
local commentator observed that although one could make a good case that the 
monument on the Capitol grounds is unconstitutional, "a shrewd district judge 
facing an upcoming election would give the benefit of the doubt to the position 
supported by the substantial majority of Oklahomans." Andrew C. Spiropoulos, 
Right Thinking: Faith Grows Amid Opposition, The Journal Record, Sept. 
24, 2014. The rule of law requires us to uphold the Constitution of this State 
regardless of what is popular or politically expedient. 
54 Steven K. Green, The Bible, the 
School, and the Constitution 232 (2012). 
55 Act of June 16, 1906, Pub L. No. 234, 
ch. 3335, 34 Stat. 267 (1906). 
56 Okla. Const. art. I, § 5. 
57 Unlike the Republican-controlled 
Congress, the Oklahoma Constitutional Convention delegates were overwhelmingly 
Democrat. See Albert H. Ellis, A History of the Constitutional 
Convention of the State of Oklahoma 49 (1923).
58 In Locke v. Davey, 
540 U.S.
712, 723 n.7 
(2004), the U.S. Supreme Court, in discussing the Washington State Constitution, 
said: 
The enabling Act of 1889, which authorized the drafting of the Washington 
Constitution, required the state constitution to include a provision 'for the 
establishment and maintenance of systems of public schools, which shall be . . . 
free from sectarian control.' This provision was included in Article IX, § 4, of 
the Washington Constitution ('All schools maintained or supported wholly or in 
part by the public funds shall be forever free from sectarian control or 
influence'), and is not at issue in this case. Neither Davey nor amici 
have established a credible connection between the Blaine Amendment and 
Article I, § 11, the relevant constitutional provision (internal citation 
omitted). 
Article I, § 11 of the Washington Constitution is similar to Art. II, § 5 of 
the Oklahoma Constitution in that it provides in part that "[n]o public money or 
property shall be appropriated for or applied to any religious worship, exercise 
or instruction, or the support of any religious establishment." Id. at 
719 n.2. 
59 R.L. Williams, The Constitution 
and Enabling Act of the State of Oklahoma Annotated 10 (1st ed. 1912). This 
Court has relied upon Justice Williams' annotations for identifying the sources 
for various sections of the Oklahoma Constitution. City of Enid v. 
Pub. Emps. Relations Bd., 2006 OK 16, n.4, 133 P.3d 281, 291 n.4. Additional sources, as discussed herein, further 
substantiate the sources cited by Justice Williams in identifying the origins of 
Art. II, § 5. 
60 Justice R.L. Williams, Justice Samuel 
Hayes, and Justice Matthew Kane. Proceedings of the Constitutional Convention of 
the Proposed State of Okla. Held at Guthrie, Oklahoma Nov. 20, 1906--Nov. 16, 
1907 at 26, 36, 70. 
61 Id. at 421. Thomas Jefferson 
first used the term "a wall of separation between Church & State" in an 1802 
letter to the Danbury Baptist Association of Connecticut. Jefferson's Letter 
to the Danbury Baptists, Library of Congress, 
http://www.loc.gov/loc/lcib/9806/danpre.html (last visited July 20, 2015). 
62 Ellis, supra note 57, at 
133-135.
63 Danny M. Adkison and Lisa McNair 
Palmer, The Oklahoma State Constitution: A Reference Guide 30 (2001). 

64 League of Women Voters, Study of 
the State Constitution 15 (1966). 
65 Okla. Const. art. II, § 5. 
66 4 Cong. Rec. 205 (1875). This is the 
version originally proposed by Congressman Blaine. The Amendment underwent 
significant changes while in the Senate. See 4 Cong. Rec. 5453 (1876). 

67 "Despite their claims to the 
contrary, opponents of the no-funding principle have generally failed to 
demonstrate a connection between the Blaine Amendment and the various provisions 
from legislative histories, convention records, or other historical sources." 
Green, supra note 49, at 298. 
68 McCreary County, 
545 U.S. at 
882 (O'Connor, J., 
concurring).
69 See Tarr, supra 
note 2, at 95.
70 Ellis, supra note 57, at 
133-135. 
71 Id. 
72 Id. at 135 (quoting The Rev. 
J.M. Tressenriter). 



COMBS, V.C.J., dissenting to denial of rehearing.
¶1 I dissent to the denial of rehearing in the above styled matter.1 The Appellee requested a rehearing to clarify2 the Per Curiam opinion in light of our previous 
decisions wherein we upheld the constitutionality of various acts under an Okla. 
Const. art. 2, § 5 challenge. The Per Curiam opinion's strict reading of Okla. 
Const. art. 2, § 5 ignores the context-based analysis we used in Meyer v. 
Oklahoma City, 1972 OK 45, 496 P.2d 789, and does not overrule that opinion. 
The Appellee's need for clarification is apparent.
¶2 The framers of the Oklahoma Constitution, although having strong views 
behind the creation of Okla. Const. art. 2, § 5 did not believe its provisions 
prohibited government acknowledgement of religion. Indeed, the first words of 
the Preamble to the Oklahoma Constitution state "[i]nvoking the guidance of 
Almighty God, in order to secure and perpetuate the blessing of liberty." This 
Court has previously determined, "[i]t is not the exposure to religious 
influence that is to be avoided; it is the adoption of sectarian principles or 
the monetary support of one or several or all sects that the state must not do." 
Murrow Indian Orphans Home v. Childers, 1946 OK 187, ¶7, 171 P.2d 600. I do not believe the intent or 
effect behind this Ten Commandments Monument ("Monument") was for the adoption 
of sectarian principles. My belief is based not only on our context-based 
analysis in Meyer3 but also on the standard the district court and the parties agreed 
was proper to use in this analysis; one based on federal jurisprudence in 
Establishment Clause cases.
¶3 In its petition for rehearing, the Appellee asserts 
federal Establishment Clause precedent is relevant to this case.4 I agree. The long and evolved federal 
jurisprudence concerning alleged unconstitutional monuments and displays is 
informative and persuasive in determining the meaning of "support" a "system of 
religion" in our own constitution.5 
¶4 At the hearing on summary judgment the district court used an "objective 
standard" in finding the Monument did not violate Okla. Const. art. 2, § 5.6 The attorney for the Appellant believed at the 
hearing that this was the proper standard; however, he appears to have 
interpreted the standard differently than the court.7 This objective standard evaluates whether or not 
a reasonable observer, aware of the history and context of the community in 
which the conduct occurs, would view the government action as having a principle 
or primary effect of advancing or endorsing religion, or as here, government 
support of a system(s) of religion. See Bauchman for Bauchman v. West High 
School, 132 F.3d 542, 551-52, 555 (10th Cir. 1997). This reasonable observer 
is an informed reasonable observer whose knowledge of the context surrounding 
the alleged offending display goes outside just observing the display itself.8 It is a legal standard akin to the reasonable 
person standard in tort law9 and does not require a court to review endless testimony of opinion from 
actual observers.10 
¶5 In religious symbols cases, context is the touchstone. Glassroth v. 
Moore, 335 F.3d 1282, 1284 (11th Cir. 2003). This is the case not only in 
federal Establishment Clause jurisprudence but also in our own jurisprudence. In 
Meyer v. Oklahoma City, 1972 OK 45, ¶11, 496 P.2d 789, a 50-foot Latin Cross which was 
placed on city property and whose lighting was provided by the city was 
challenged for violating Okla. Const. art. 2, § 5. This Court determined the 
cross did not violate Okla. Const. art. 2, § 5 because the commercial setting 
and atmosphere of the Fair Grounds obscured any suggestions that might emanate 
from the cross' silent form and further "stultify its symbolism and vitiate any 
use, benefit or support for any sect, church, denomination, system of religion 
or sectarian institution . . . ." Our holding in Meyer can best be 
interpreted as holding in Okla. Const. art. 2, § 5 cases the predominant context 
surrounding the challenged government action is dispositive. This is similar to 
the approach used in 2005 by Justice Breyer in determining the predominant 
context surrounding the Ten Commandments monument in Van Orden v. Perry, 
545 U.S.
677 (2005). 
¶6 In Van Orden, the constitutionality of a Ten Commandments monument 
on the Texas Capitol grounds was challenged as violating the Establishment 
Clause of the United States Constitution. Justice Breyer wrote the controlling 
opinion for the Court.11 Justice Breyer believed that even though the Ten Commandments had an 
undeniable religious message, focusing on its text alone could not conclusively 
resolve the case. Id. at 701. He determined in order to resolve what the 
text of the message conveyed, the proper inquiry required the Court to "examine 
how the text is used" by considering the context of the display. 
Id. He found the text of the Ten Commandments can also be used in a 
secular way to convey a general moral message about proper social conduct or in 
a historical way to show a relation between its standards and the law. The 
latter he believed is why so many courthouses throughout the Nation, including 
the Supreme Court, displayed the tablets in some form. He determined the 
circumstances surrounding the monument's placement at the Texas Capitol and its 
physical setting suggested the State intended its secular message to 
predominate. Id. 
¶7 Title 74 Ohio St. 2011, § 
4110 (HB 1330) 
proclaimed the Monument was not meant to be construed to favor any particular 
religion or denomination over others and it was essentially just another 
monument on the Capitol grounds.12 In federal jurisprudence, the courts have deferred to the professed 
government purpose unless the secular purpose is a sham or secondary to a 
religious purpose.13 Where a "plausible secular purpose" has been demonstrated, the courts 
will give deference to the government's motives.14 The record is also silent as to any contravening 
sectarian purpose behind the Monument's placement. 
¶8 The Appellants expressly stated they were not challenging the 
constitutionality of HB 1330. The Appellants are challenging the actions of the 
Appellee. Under federal jurisprudence, "whether the government has endorsed a 
particular religious display depends in large part on the display's particular 
physical setting." O'Connor v. Washburn University, 416 F.3d 1216, 1228 
(10th Cir. 2005) (citing Lynch v. Donnelly, 465 U.S. 668, 671, 681-82, 685 (1984)). The 
Appellants asserted the Appellee's placement and positioning of the Monument 
puts it in a prominent position leading one to conclude it represents State 
support of a system(s) of religion. The question being, regardless of purpose or 
intent, was the placement and positioning of the Monument done in such a way 
that an informed reasonable observer would conclude it represents State support 
of a system(s) of religion? It appears from the record that the Monument was 
placed in possibly the most inconvenient and low-trafficked part of the Capitol 
grounds imaginable. Its placement on the northeast side of the Capitol Building 
makes it impossible to view from the main parking lot or any entrance to the 
building. The main parking lot and main entrance are on the south side of the 
Capitol Building with the other two working entrances being on the east and west 
sides. Because of this placement, a person inside the Capitol Building should 
only be able to see the Monument through some of the windows on the east side of 
the north wing and the north side of the east wing. Next to the Monument is a 
short stairway that leads to the north entrance of the Capitol and is the only 
entrance on that side of the building. However, this nearby north entrance has 
been closed for many years. The Monument sits at the top and to the east of the 
stairway. The closest route from the Capitol Building to the Monument requires 
one to leave the east or west side doors and walk a quarter of the way around 
the large building. Nor does its placement provide accommodation for meditation 
or other religious activity. I do not believe an informed reasonable observer 
seeing the Monument would find that its placement or positioning rises to the 
level of being sacred or is in any way more unique than the placement of any of 
the many other monuments on the Capitol grounds including the few that reside on 
the north side. 
¶9 Nor do I believe that the Monument's content leads an informed reasonable 
observer to conclude it supports a system(s) of religion as asserted by the 
Appellants. The message on the Monument's face is not the full story. What a 
reasonable observer is aware of "is not limited to the 'information gleaned 
simply from viewing the challenged display.'" O'Connor v. Washburn 
University, 416 F.3d 1216, 1228 (citing Wells v. City & County of 
Denver, 257 F.3d 1132, 1142-43 (10th Cir. 2001)). I agree with the reasoning 
of Justice Breyer in Van Orden, who found that the text of the Ten Commandments 
was religious "invoking, indeed emphasizing, the Deity," yet he determined that 
fact alone was not dispositive. Van Orden v. Perry, 545 U.S. 677, 700-701 (Breyer, J., concurring). 
One must review the surrounding context. Here, the surrounding context also 
takes into account the plausible secular historical/legal purpose of the 
Legislature. In addition, the Monument includes an inscription showing it was 
privately donated. Such message further distances the State from the Monument in 
the mind of a reasonable observer. See Card v. City of Everett, 520 F.3d
1009, 1020 (9th Cir. 2008).
¶10 The Appellants also asserted the fact that the Monument was not made part 
of a larger display or coordinated series of monuments only adds to the effect 
that the State was adopting sectarian principles. I disagree. I do not find the 
spacing or density of monuments is indicative here of an adoption of sectarian 
principles. The monuments spread throughout the Oklahoma Capitol Complex appear 
not to be part of any particular spacing scheme or planned density. As the court 
in Card v. City of Everett, 520 F.3d 1009, 1020 (9th Cir. 2008) determined in its context analysis, there is 
no "quota system for monuments or a requirement for a particular density of 
monuments in a given area." It should be noted that in Meyer there was only one 
monument and it was found to be constitutional by this Court.
¶11 Although initially raised on appeal in the Appellee's answer brief, on 
rehearing the parties did not brief the issue of whether Okla. Const. art. 2, § 
5 is a state Blaine Amendment; however, other Justices of this Court have 
addressed this issue. The Blaine Amendment was a failed 1870's proposed 
amendment to the United States Constitution to bar aid to sectarian 
institutions. Mitchell v. Helms, 530 U.S. 793, 828 (2000). The proposed amendment "arose at a 
time of pervasive hostility to the Catholic Church and it was an open secret 
that 'sectarian' was code for 'Catholic'. Mitchell, 530 U.S. at 828. This amendment would have applied 
almost exclusively to Catholic parochial schools. Id. at 829. The 
Appellee had previously cited a 2003 law review article written by Mark E. 
DeForrest, for the purpose of demonstrating, after the Blaine Amendment's 
failure, states adopted similar provisions in their own constitutions.15 
¶12 The parties have not cited any decision of this Court where we have 
referred to Okla. Const. art. 2, § 5 as an Oklahoma version of the Blaine 
Amendment or construed it so narrowly to only apply to sectarian institutions, 
or in other words, parochial schools. On this issue I would agree with the other 
Justices of this Court that Okla. Const. art. 2, § 5 is not Oklahoma's version 
of a Blaine Amendment. The breadth and scope of Okla. Const. art. 2, § 5 differ 
significantly from the failed Blaine Amendment. 
¶13 In conclusion, I disagree with the Per Curiam opinion's overly narrow 
interpretation of the language in Okla. Const. art. 2, § 5. Since statehood this 
Court has interpreted our Constitution. I do not adopt the strict approach taken 
by other members of this Court in determining the meaning behind "support" of a 
"system of religion". Additionally, I would limit findings to the record before 
the court on issues presented by the parties. I find the appropriate analysis of 
Okla. Const. art. 2 § 5 is a context-based analysis like that used by this Court 
in Meyer and found in federal jurisprudence. We should not lightly 
attribute unconstitutional motives to the government where we can discern a 
plausible secular purpose. I am of the opinion the facts of this case have more 
similarities to Van Orden than not. However, as Justice Breyer believed 
in Van Orden, I believe this case is a borderline case. A slight change 
in its facts could have tipped my view concerning the effect the Monument 
conveyed upon a reasonable observer. Today our State is composed of many 
different religious beliefs and many persons of no religion. Wisdom, prudence 
and caution should be at the forefront when considering the placement of 
displays on government property. However, for the foregoing reasons, I dissent 
to the denial of the petition for rehearing.
FOOTNOTES
1 I would also restyle the case and set out Donald Chabot as a 
plaintiff only and not as an appellant. According to the Brief of 
Plaintiffs/Appellants, filed March 16, 2015, Mr. Chabot died prior to the 
district court's ruling and is not an appellant in this case.
2 Tomahawk Resources, Inc. v. Craven, 
2005 OK 82, supp. op. ¶1, 130 P.3d 222.
Generally, rehearing is granted: (1) to correct an error or omission, see 
Sooner Federal Savings and Loan Ass'n v. Mobley, 1981 OK 124, supp. op. ¶¶ 1-11, 645 P.2d 1000, 1003-04; Davis v. Fieker, 1997 OK 156, supp. op. ¶ 1, 952 P.2d 505, 516-17; Sharp v. Tulsa, 1994 OK 104, supp. op. ¶ 3, 890 P.2d 836, 846; I.C. Gas Amcana, Inc. v. Hood, 1992 OK 119, supp. op. ¶2, 855 P.2d 597, 601; (2) to address an unresolved jurisdictional issue, see Sholer 
v. State ex rel. Dept. of Pub. Safety, 1995 OK 152, supp. op. ¶ 3, 945 P.2d
469, 478; or 
(3) to clarify the opinion, see City of Oklahoma City v. State ex rel. Okla. 
Dept. of Labor, 1995 OK 107, supp. op. ¶ 1, 918 P.2d 26, 31. Rehearing is not for rearguing a question which has been previously 
presented and fully considered by this Court. See Draper v. State, 
1980 OK 117, supp. op. ¶¶ 1-2, 621 P.2d 1142, 1147. Likewise, it is not for presenting points which the losing party 
overlooked, misapprehended, or failed to fully address.
3 In Meyer v. Oklahoma City, 1972 OK 45, 496 P.2d 789, this Court upheld the 
constitutionality of a 50-foot cross on city property which was lit by 
electricity funded by the city and whose facts are arguably more offensive to 
the provisions of Okla. Const. art. 2, §5, than the facts presented in this case 

4 The Establishment Clause of the United States 
Constitution (U.S. Const. amend. I), provides in pertinent part: "[c]ongress 
shall make no law respecting an establishment of religion." 
5 The Plaintiffs/Appellants allege the Monument 
supports a system of religion in violation of Okla. Const. art. 2, § 5. This 
section provides:
No public money or property shall ever be appropriated, applied, donated, or 
used, directly or indirectly, for the use, benefit, or support of any sect, 
church, denomination, or system of religion, or for the use, benefit, or support 
of any priest, preacher, minister, or other religious teacher or dignitary, or 
sectarian institution as such. 
6 ROA, Doc. 15, p. 7-8 (Transcript of Proceedings 
held on September 19, 2014). The transcript provides that when the district 
judge asked plaintiffs' attorney, Mr. Henderson, whether the plaintiff s' 
position is the court should use an objective standard, Mr. Henderson replied, 
"I believe so, Your Honor, but I think it's also an objective standard that's 
informed by the observations of those people directly observing the monument." 

7 Id.
8 What a reasonable observer is aware of "is not 
limited to the 'information gleaned simply from viewing the challenged 
display.'" O'Connor v. Washburn University, 416 F.3d 1216, 1228 (10th 
Cir. 2005) (quoting Wells v. City & County of Denver, 257 F.3d 1132, 
1142-43 (10th Cir. 2001)). 
9 Gaylor v. U.S., 74 F.3d 214, 217 (10th 
Cir. 1996).
10 In Gaylor, the Court found the 
application of the reasonable observer standard explained why it was rejecting 
the appellants' insistence on further fact-finding at the trial court level. It 
determined:
We need not engage in such empirical investigation because 'we do not ask 
whether there is any person who could find an endorsement of religion, 
whether some people may be offended by the display, or whether 
some reasonable person might think [the State] endorses religion. 
[T]he endorsement inquiry is not about the perceptions of particular individuals 
or saving isolated non-adherents from the discomfort of viewing symbols of faith 
to which they do not subscribe.' It is instead an objective inquiry that this 
court is fully equipped to conduct with the facts at hand.
Gaylor, 74 F.3d at 217. (Internal citations omitted).
11 In Green v. Haskell County Board 
of Comm'rs, 568 F.3d 784, 807 n.17 (10th Cir. 2009), the Court noted:
Given that Van Orden was decided by a plurality, the separate opinion 
of Justice Breyer, who supplied the "decisive fifth vote," Heideman v. S. 
Salt Lake City, 348 F.3d 1182, 1198 (10th Cir.2003), is controlling under 
the rule of Marks v. United States, 430 U.S. 188, 193, 97 S. Ct. 990, 51 L. Ed. 2d 260 (1977) ("When 
a fragmented Court decides a case and no single rationale explaining the result 
enjoys the assent of five Justices, the holding of the Court may be viewed as 
that position taken by those Members who concurred in the judgments on the 
narrowest grounds.").
12 Subsection D of Section 2 of House 
Bill 1330 provided:
The placement of this monument shall not be construed to mean the State of 
Oklahoma favors any particular religion or denomination thereof over others, but 
rather will be placed on the Capitol grounds where there are numerous other 
monuments.
2009 Okla. Sess. Laws ch. 204, §2.
13 Weinbaum v. City of Los Cruces, 
N.M., 541 F.3d 1017, 1031 (10th Cir. 2008).
14 Id. (citing Bauchman for 
Bauchman v. West High School, 132 F.3d 542, 554 (10th 
Cir. 1997)). 
15 Mark E. DeForrest, An Overview and 
Evaluation of State Blaine Amendments Origins, Scope, And First Amendment 
Concerns, 26 Harv. J.L. & Pub. Pol'y 551 (2003). Mr. DeForrest also 
presented an Amicus Curiae Brief to both this Court and the district court in 
the present case discussing the Blaine Amendment and the alleged state adoption 
of such provisions.



DR. BRUCE PRESCOTT, JAMES HUFF, DONALD CHABOT, and CHERYL 
FRANKLIN, Plaintiffs-Appellants, v.OKLAHOMA CAPITOL PRESERVATION COMMISSION, 
Defendant-Appellee.

ON APPEAL FROM THE DISTRICT COURT OF OKLAHOMA 
COUNTY;STATE OF OKLAHOMA;HONORABLE THOMAS E. 
PRINCE

¶0 Oklahoma citizens challenged the placement of a Ten Commandments Monument 
on the grounds of the Oklahoma State Capitol under Article 2, Section 5 of the 
Oklahoma Constitution. The trial court entered summary judgment for the 
Defendant and denied injunctive relief. Citizens appealed, and we retained the 
case. We hold that the Ten Commandments Monument violates Article 2, Section 5 
of the Oklahoma Constitution, is enjoined, and shall be removed.

DISTRICT COURT'S JUDGMENT REVERSED; MATTER 
REMANDEDFOR FURTHER PROCEEDINGS CONSISTENT WITH THIS 
OPINION

Ryan Kiesel, Brady Henderson, ACLU of Oklahoma Foundation, Oklahoma 
City, Oklahoma, Attorney for Plaintiffs-AppellantsE. Scott Pruitt, 
Patrick Wyrick, Cara N. Rodriguez, Office of the Oklahoma Attorney General, 
Oklahoma City, Oklahoma, Attorney for Defendant-AppelleeHiram Sasser, 
Liberty Institute, Plano, Texas, Attorney for Defendant-AppelleePaul 
D. Clement, George W. Hicks, Jr., Taylor A.R. Meehan, Bancroft PLLC, 
Washington, DC, Attorneys for Amicus Curiae Mark E. DeForrestMark D. 
Spencer, McAfee & Taft, Oklahoma City, Oklahoma, Attorney for Amicus 
Curiae Mark E. DeForrest


PER CURIAM 
¶1 Oklahoma citizens Bruce Prescott, James Huff, and Cheryl Franklin 
(complainants) seek removal of a Ten Commandments monument from the Oklahoma 
Capitol grounds. The monument was a gift from another Oklahoma citizen and was 
placed on the Capitol grounds pursuant to a Legislative act that was signed by 
the Governor. While conceding that no public funds were expended to acquire the 
monument, complainants nonetheless maintain its placement on the Capitol grounds 
constitutes the use of public property for the benefit of a system of religion. 
Such governmental action is forbidden by Article 2, Section 5 of the Oklahoma 
Constitution.
¶2 The trial court ruled that the monument did not violate Article 2, Section 
5 and entered a summary judgment denying complainants' request for an 
injunction. This Court reviews de novo the constitutional issue and the legal 
question resolved by the summary judgment. Sw. Bell Tel. Co. v. Okla. State 
Bd. of Equalization, 2009 OK 72, ¶ 10, 231 P.3d 638, 641. 
Upon de novo review, the trial court's ruling is reversed.
¶3 In deciding whether the State's display of the monument in question 
violates Article 2, Section 5, the intent of this provision must be ascertained. 
Draper v. State, 1980 OK 117, ¶ 8, 621 P.2d 1142, 1145. Such intent is 
first sought in the text of the provision. Id. Words of a constitutional 
provision must be given their plain, natural and ordinary meaning. Lepak v. 
McClain, 1992 OK
166, ¶ 7, 844
P.2d 852, 854.
¶4 The text of Article 2, Section 5 states:


§ 5. Public money or property - Use for sectarian purposes.
No public money or property shall ever be appropriated, applied, donated, 
    or used, directly or indirectly, for the use, benefit, or support of any 
    sect, church, denomination, or system of religion, or for the use, benefit, 
    or support of any priest, preacher, minister, or other religious teacher or 
    dignitary, or sectarian institution as such.
The plain intent of Article 2, Section 5 is to ban State Government, its 
officials, and its subdivisions from using public money or property for the 
benefit of any religious purpose. Use of the words "no," "ever," and "any" 
reflects the broad and expansive reach of the ban. See Coffee v. 
Henry, 2010 OK
4, ¶ 3, 240
P.3d 1056, 1057.
¶5 To reinforce the broad, expansive effect of Article 2, Section 5, the 
framers specifically banned any uses "indirectly" benefitting religion. As this 
Court has previously observed, the word "indirectly" signifies the doing, by an 
obscure, circuitous method, something which is prohibited from being done 
directly, and includes all methods of doing the thing prohibited, except the 
direct means. Haynes v. Caporal, 1977 OK 166, ¶ 7, 571 P.2d 430, 433. 
Prohibiting uses of public property that "indirectly" benefit a system of 
religion was clearly done to protect the ban from circumvention based upon mere 
form and technical distinction.
¶6 In authorizing its placement, the Legislature apparently believed that 
there would be no legal impediment to placing the monument on the Capitol 
grounds so long as (1) the text was the same as the text displayed on the Ten 
Commandments monument on the grounds of the Texas State Capitol, and (2) a 
non-religious historic purpose was given for the placement of the monument. To 
be sure, the United States Supreme Court case of Van Orden v. Perry, 545
U.S. 677 (2005), ruled that the Texas Ten Commandments monument did not violate 
the Establishment Clause in the First Amendment to the United States 
Constitution. However, the issue in the case at hand is whether the Oklahoma Ten 
Commandments monument violates the Oklahoma Constitution, not whether it 
violates the Establishment Clause. Our opinion rests solely on the Oklahoma 
Constitution with no regard for federal jurisprudence. See Michigan v. 
Long, 463 U.S. 1032, 1040-41 (1983). As concerns the "historic purpose" 
justification, the Ten Commandments are obviously religious in nature and are an 
integral part of the Jewish and Christian faiths.
¶7 Because the monument at issue operates for the use, benefit or support of 
a sect or system of religion, it violates Article 2, Section 5 of the Oklahoma 
Constitution and is enjoined and shall be removed.

DISTRICT COURT'S JUDGMENT REVERSED; MATTER REMANDED FOR 
FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION

¶8 Reif, C.J., Kauger, Watt, Winchester, Edmondson, Taylor, Gurich, JJ., 
concur.
¶9 Combs, V.C.J., Colbert, J., dissent.
 

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Supreme Court Cases
 CiteNameLevel
 1988 OK 44, 755 P.2d 635, 59 OBJ        1159, Alva State Bank and Trust Co. v. DaytonDiscussed
 1941 OK 397, 122 P.2d 1002, 190 Okla. 254, GURNEY v. FERGUSONDiscussed at Length
 1992 OK 119, 855 P.2d 597, 63 OBJ        2119, I.C. Gas Amcana, Inc. v. J.R. HoodDiscussed
 1992 OK 166, 844 P.2d 852, 63 OBJ        3757, Lepak v. McClainDiscussed
 1994 OK 104, 890 P.2d 836, 65 OBJ        3055, Sharp v. Tulsa County Election Bd.Discussed
 1946 OK 187, 171 P.2d 600, 197 Okla. 249, MURROW INDIAN ORPHANS HOME v. CHILDERSDiscussed at Length
 1959 OK 207, 347 P.2d 204, STATE v. WILLIAMSONDiscussed at Length
 1995 OK 107, 918 P.2d 26, 66 OBJ        3184, City of Oklahoma City v. State ex rel. Oklahoma Dept. of LaborDiscussed
 1972 OK 45, 496 P.2d 789, MEYER v. OKLAHOMA CITYDiscussed at Length
 2005 OK 82, 130 P.3d 222, TOMAHAWK RESOURCES, INC. v. CRAVENDiscussed at Length
 2006 OK 16, 133 P.3d 281, CITY OF ENID v. PUBLIC EMPLOYEES RELATIONS BOARDDiscussed
 1929 OK 116, 278 P. 311, 137 Okla. 95, SHAW v. GRUMBINEDiscussed
 2009 OK 72, 231 P.3d 638, SOUTHWESTERN BELL TELEPHONE CO. v. OKLA. STATE BD. OF EQUALIZATIONDiscussed
 2010 OK 4, 240 P.3d 1056, COFFEE v. HENRYDiscussed
 2014 OK 105, FENT v. FALLINCited
 1977 OK 166, 571 P.2d 430, HAYNES v. CAPORALDiscussed
 1980 OK 117, 621 P.2d 1142, Draper v. StateDiscussed at Length
 1981 OK 124, 645 P.2d 1000, Sooner Federal Sav. and Loan Ass'n v. MobleyDiscussed
 1997 OK 156, 952 P.2d 505, 69 OBJ        34, DAVIS v. FIEKERDiscussed
 1995 OK 152, 945 P.2d 469, 68 OBJ        2330, Sholer v. State ex rel. Department of Public SafetyDiscussed
 1912 OK 607, 127 P. 417, 33 Okla. 591, CONNELL v. GRAYDiscussed at Length
Title 12. Civil Procedure
 CiteNameLevel
 12 Ohio St. 2202, Judicial Notice of Adjudicative FactsCited
Title 53. Oklahoma Historical Societies and Associations
 CiteNameLevel
 53 Ohio St. 20.10, Renumbered as 53 O.S. § 1.18 by Laws 1988, HB 1937, c. 217, § 15, emerg. eff. June 21, 1988Cited
 53 Ohio St. 1.18, Dispensation of Funds - LimitationsCited
Title 74. State Government
 CiteNameLevel
 74 Ohio St. 4102, Creation - ResponsibilitiesCited
 74 Ohio St. 4110, Ten Commandments Monument Display ActDiscussed at Length